 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit sought by the Petitioner could be an appropriate unit.However,the Board has held that either an overall unit or separate units of en-gineering and program employees may be appropriate in the televi-sionindustry.2We find, therefore, that the employees in the unit sought may ap-propriately form a separate unit, or may appropriately be a part ofthe existing unit of technicians represented by the Intervenor.Ac-cordingly, we shall direct an election to determine the desires of theemployees. If a majority vote for the Petitioner, they will be takento have indicated their desire to constitute a separate appropriate unit,which the Board, under such circumstances, finds to be appropriatefor purposes of collective bargaining, and the Regional Director is-instructed to issue a certification of representatives to the Petitionerfor such unit. If a majority vote for the Intervenor, they will betaken to have indicated their desire to be a part of the existing unitrepresented by the Intervenor, and the Regional Director is instructedto issue a certification of results of election to that effect.Accordingly, we shall direct that an election be held among the fol-lowing employees :All television floormen, film editors, and photographic laboratorytechnicians at the Employer's Minneapolis, Minnesota, television sta-tion, excluding all other employees, guards, watchmen, professionalemployees, and supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]2Empire Coil Co., Inc,106 NLRB 1069,and cases cited therein3As production directors have the a uthority to hire, discharge, and direct the workof other employees, we find that they are supervisors and we exclude them from the unit.AMERICAN NATIONAL INSURANCE COMPANYandLOCALNo.42,OFFICEEMPLOYEES' INTERNATIONAL UNION, AFL, PETITIONER.Case No.7-RC-0598.January 27,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Iris H. Meyer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case 1 the Board finds :1.The Employer, a Texas corporation, the home office of which islocated in Galveston, Texas, is engaged in soliciting and issuing ordi-'Following the hearingin this case,the partiesstipulated to facts, hereinafter noted,warranting the assertionof jurisdictionherein.Thestipulationisherebyreceived andmadepart of the record.111 NLRB No. 52. AMERICAN NATIONAL INSURANCE COMPANY341nary and industrial life, health, and accident insurance, and in theinvestment of real estate mortgages and other securities. It is licensedto do business in more than 30 States of the United States. The in-stant petition involves only the four district offices located in the De-troit area.Each office is separately supervised by a district managerwho is responsible only to the home office in Galveston.The recorddiscloses that during the calendar year ending December 31, 1953, theEmployer paid claims to policyholders outside the State of Texas inthe approximate amount of $9,000,000, and that during this same 12-month period the Employer received premiums from policyholdersoutside the State of Texas in the approximate amount of $48,000,000.The Board recently announced 2 that henceforth it will assert juris-diction over an establishment other than retail which is operated as anintegral part of a multistate enterprise, where the direct outflow ofthe entire enterprise amounts to $250,000 or more, or where the indi-rect outflow of the entire enterprise amounts to $1,000,000 or more.Thus, as it appears that the Employer's entire multistate enterprise,of which each of the four district offices here involved is a part, meetsthe above standards, we find that the Employer is engaged in com-merce within the meaning of the Act, and that it will effectuate thepurposes of the act to assert jurisdiction.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated to by the parties, we find the following employees ofthe Employer constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act:All office clerical employees employed by the Employer at its Michi-gan district offices located at 20236 Van Dyke, Detroit; 19318 WestSeven Mile Road, Detroit; the Dime Bank Building, Detroit; and24910Michigan, Dearborn; but excludingsalesmen, allother em-ployees, and supervisors as defined in the Act.5.The district office located at the Dime Bank Building, Detroit,employs a regular part-time office clerical employee who works 4hours a day, 5 days a week. In accord with Board precedent,3 we findthat this employee is eligible to vote in the election herein directed.[Text of Direction of Election omitted from publication.]2Jonesboro Grain Drying Cooperative,110 NLRB 481.Crown Drug Company,108 NLRB 1126.